     Case 2:20-cv-00187-SMJ   ECF No. 70       filed 11/23/20   PageID.1335 Page 1 of 4




 1       JEFFREY C. GRANT
         Assistant Attorney General                    Honorable Salvador Mendoza, Jr.
 2       DREW PUGSLEY
         Assistant Attorney General
 3       DANIEL J. JUDGE
         Senior Counsel
 4       Office of the Attorney General
         800 Fifth Ave., Suite 2000
 5       Seattle, WA 98104-3188
         Telephone: (206) 332-7099
 6       Fax:         (206) 447-1963
         Email:       Jeffrey.Grant@atg.wa.gov
 7                    Drew.Pugsley@atg.wa.gov
                      Daniel.Judge@atg.wa.gov
 8
 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
10

11         JAMES BLAIS and GAIL BLAIS,                    NO. 2:20-cv-00187-SMJ
12                               Plaintiffs,              DEFENDANT ROSS
                                                          HUNTER’S NOTICE OF
13               v.                                       COMPLIANCE WITH THE
                                                          RULE 26(a)(2)
14         ROSS HUNTER, in his official                   REQUIREMENTS SET
           capacity of Secretary of Washington            FORTH IN THIS COURT’S
15         State Department of Children, Youth,           OCTOBER 21, 2020
           and Families,                                  SCHEDULING ORDER
16                                                        (ECF NO. 63)
                                 Defendant.
17
18             Please take notice that Defendant Ross Hunter confirms that his FED. R.

19       CIV. P. 26(a)(2) Expert Identifications and Reports have been timely provided to

20
           DEFENDANT ROSS HUNTER’S                                   ATTORNEY GENERAL OF WASHINGTON

21         NOTICE OF COMPLIANCE                                            800 Fifth Ave., Suite 2000
                                                                           Seattle, WA 98104-3188
           WITH THE RULE 26(a)(2)                                               (206) 474-7744

22         REQUIREMENTS SET FORTH
           IN THIS COURT’S
           OCTOBER 21, 2020
           SCHEDULING ORDER
           (ECF NO. 63)
           NO. 2:20-cv-00187-SMJ - 1
     Case 2:20-cv-00187-SMJ   ECF No. 70   filed 11/23/20   PageID.1336 Page 2 of 4




 1       attorneys for Plaintiffs James and Gail Blais and to the Court as well as their
 2       respective dates they can be available for deposition, pursuant to this Court’s

 3       October 21, 2020 Scheduling Order (ECF No. 63).

 4             DATED this 23rd day of November 2020.
 5                             ROBERT W. FERGUSON
                               Attorney General
 6
                               By:    s/ Jeffrey C. Grant
 7                                    JEFFREY C. GRANT, WSBA No. 11046
                                      DREW PUGSLEY, WSBA No. 48566
 8                                    DANIEL JUDGE, WSBA No. 17392
                                      Assistant Attorneys General
 9
                                      Attorneys for Defendant Ross Hunter
10                                    Office of the Attorney General
                                      800 Fifth Ave., Suite 2000
11                                    Seattle, WA 98104-3188
                                      Telephone:     (206) 332-7099
12                                    Fax:           (206) 447-1963
                                      Email:         Jeffrey.Grant@atg.wa.gov
13                                                   Drew.Pugsley@atg.wa.gov
                                                     Daniel.Judge@atg.wa.gov
14
15
16

17
18
19

20
           DEFENDANT ROSS HUNTER’S                               ATTORNEY GENERAL OF WASHINGTON

21         NOTICE OF COMPLIANCE                                        800 Fifth Ave., Suite 2000
                                                                       Seattle, WA 98104-3188
           WITH THE RULE 26(a)(2)                                           (206) 474-7744

22         REQUIREMENTS SET FORTH
           IN THIS COURT’S
           OCTOBER 21, 2020
           SCHEDULING ORDER
           (ECF NO. 63)
           NO. 2:20-cv-00187-SMJ - 2
     Case 2:20-cv-00187-SMJ     ECF No. 70    filed 11/23/20   PageID.1337 Page 3 of 4




 1                                CERTIFICATE OF SERVICE
 2             I certify under penalty of perjury of the laws of the state of Washington
 3       and the United States that on November 23rd, 2020, I caused Defendant Ross
 4       Hunter’s Notice of Compliance with the Rule 26(a)(2) Requirements Set Forth
 5       in This Court’s October 21, 2020 Scheduling Order (ECF No. 63) to be
 6       electronically filed with the Clerk of the Court using the CM/ECF System, which
 7       will automatically generate a Notice of Electronic Filing (NEF) to all Parties in
 8       this action who are registered users of the CM/ECF System. The NEF specifically
 9       identifies recipients of electronic notice.
10             JEROME R. AIKEN                         aiken@mftlaw.com
11             TODD R. MCFARLAND                       mcfarlandt@gc.adventist.org
12             ANDREW G. SCHULTZ                       aschultz@rodey.com
13             DANIEL J. SHIH                          dshih@susmangodfrey.com
14             RYAN C. CASTLE                          ryan@ryancastlelawfirm.com
15
                                 By:    s/ Jeffrey C. Grant
16                                      JEFFREY C. GRANT, WSBA No. 11046
                                        DREW PUGSLEY, WSBA No. 48566
17                                      DANIEL JUDGE, WSBA No. 17392
                                        Assistant Attorneys General
18
19

20
           DEFENDANT ROSS HUNTER’S                                  ATTORNEY GENERAL OF WASHINGTON

21         NOTICE OF COMPLIANCE                                           800 Fifth Ave., Suite 2000
                                                                          Seattle, WA 98104-3188
           WITH THE RULE 26(a)(2)                                              (206) 474-7744

22         REQUIREMENTS SET FORTH
           IN THIS COURT’S
           OCTOBER 21, 2020
           SCHEDULING ORDER
           (ECF NO. 63)
           NO. 2:20-cv-00187-SMJ - 3
     Case 2:20-cv-00187-SMJ   ECF No. 70   filed 11/23/20   PageID.1338 Page 4 of 4




 1                                   Attorneys for Defendant Ross Hunter
                                     Office of the Attorney General
 2                                   800 Fifth Ave., Suite 2000
                                     Seattle, WA 98104-3188
 3                                   Telephone:     (206) 332-7099
                                     Fax:           (206) 447-1963
 4                                   Email:         Jeffrey.Grant@atg.wa.gov
                                                    Drew.Pugsley@atg.wa.gov
 5                                                  Daniel.Judge@atg.wa.gov

 6
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
           DEFENDANT ROSS HUNTER’S                               ATTORNEY GENERAL OF WASHINGTON

21         NOTICE OF COMPLIANCE                                        800 Fifth Ave., Suite 2000
                                                                       Seattle, WA 98104-3188
           WITH THE RULE 26(a)(2)                                           (206) 474-7744

22         REQUIREMENTS SET FORTH
           IN THIS COURT’S
           OCTOBER 21, 2020
           SCHEDULING ORDER
           (ECF NO. 63)
           NO. 2:20-cv-00187-SMJ - 4
